KAPLAN, Judge,
concurring in part:
I concur with Parts I and II of Judge Cairns’ opinion and with Parts I, II, and IV of Judge Johnston’s opinion. Because I have concluded that petitioner is entitled to relief based on her petition for a writ of error coram nobis, I decline to join in Part III of Judge Johnston’s opinion addressing the alternative remedy of a writ of mandamus to be issued to The Judge Advocate General directing referral of petitioner’s case to this court pursuant to Article 69(d), UCMJ. Our authority to issue such a writ to The Judge Advocate General is a question that need not be addressed to resolve this case. Sound judicial discretion mandates that courts exercise restraint and resolve only those legal questions dispositive of the issues in a given case.
Judge TRANT took no part in the decision of this ease.